Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the following must be shown or the feature(s) canceled from the claim(s):
at least a portion of a lower part of the vent tube being covered by the nonwoven or net portion as recited in claims 1;
at least a portion of the vent opening being covered by the nonwoven or net portion as recited in claim 8.
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 11, it is unclear as to how the vent opening cannot include the nonwoven portion when claim 8 specifies the vent opening as being covered by the nonwoven portion.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shmidt et al (US 2016/0271521 A1) in view of Vinogradova et al (US 2007/0187315).
	With respect to claim 1, Shmidt et al disclose a water pitcher (see FIG. 8) including a container 18 adapted for receiving unfiltered water therein, and a filter 20 disposed at a bottom of the container, wherein the filter includes a casing 2 and a top cap 1 (see FIG. 5) and a filtration medium disposed in the casing (see FIG. 2), the top cap 1 including a top surface 4 (see FIGS. 2 and 5), a bottom surface 6 (see FIGS. 2 and 5), and a sidewall 5 disposed 
Concerning claim 2, Shmidt et al disclose a cover adapted to cover at least a portion of an opening of the container (see FIG. 8).
	As to claim 3, Shmidt et l disclose the filtration medium as selected from one or more of activated carbon and ion-exchange resin (see paragraph 14).
Regarding claim 4, the combination of Shmidt et al and Vinogradova et al includes a nonwoven portion of the top cap that a plurality of water inlets (e.g., defined by openings of the nonwoven or net portion).
	As to claim 5, the combination of Shmidt et al an air outlet as being separated from each of the water inlets (e.g., by vent tube 8).

With respect to claim 7, Shmidt et al disclose a vent tube 8 that is tapered (see FIGS. 2 and 10) and therefor fails to specify a vent tube that is cylindrically shaped, however, such a change in shape is considered a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the cylindrical configuration of the vent tube was significant (see M.P.E.P. 2144.04 IVB.).
With respect to claim 8, Schmidt et al disclose a water pitcher filter including a casing 2 and a top cap 1 (see FIG. 5), the casing being adapted to retain filtration medium therein (see FIG. 2 and paragraph 14), the top cap 1 being adapted to cover the casing (see FIGS. 2 and 5), the top cap 1 including an upper surface 4 having an air outlet 11 extending there-through (see FIGS. 2 and 5), a lower surface 6  adapted to engage the casing 2 (see FIGS. 3 and 5), a sidewall 5 extending between the upper surface 4 and the lower surface 6 and around a perimeter of the top cap (see FIGS. 2 and 5), a portion 10 disposed on at least a portion of the lower surface 6 (see FIG. 5), the portion 10 being adapted to allow unfiltered water to pass there-through, and a vent tube 8 extending between the upper surface and lower surface and including a vent opening into the casing at the lower surface (see FIG. 2), an upper part of the vent tube being covered by the top cap (e.g., the upper part of the vent tube 8 being covered by the annular portion of top cap 1 defining opening 11, see FIG. 5), a portion of the vent opening being covered by portion 10 (see FIG. 5). Shmidt et al discloses the portion 10 as permitting flow there-through (see paragraph 42) but fail to specify the portion 10 as being a non-woven or net portion. Vinogradova et al disclose the concept of providing a nonwoven or net portion 5 for an analogous device (see paragraphs 9, 28-29, and FIGS. 1-2). It would have been obvious to have substituted the nonwoven or net portion disclosed by Vinogradova et al for the portion 10 
With respect to claim 9, Shmidt et al disclose a vent tube 8 that is tapered (see FIGS. 2 and 10) and therefor fails to specify a vent tube that is cylindrically shaped, however, such a change in shape is considered a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the cylindrical configuration of the vent tube was significant (see M.P.E.P. 2144.04 IVB.).
Concerning claim 10, Shmidt et al disclose the vent tube 8 as being aligned with the air outlet to allow for air to exit the filter via the air outlet (see FIG. 2).
	With respect to claim 11, the combination of Shmidt et al disclose the nonwoven portion 10 disposed on the lower surface and at least partially around a perimeter of the vent opening such that the vent opening does not include the nonwoven portion (e.g., at a portion including valve or slit 9, see FIG. 5).
As to claim 12, Shmidt et all disclose the filtration medium as selected from one or more of activated carbon and ion-exchange resin (see paragraph 14).
Regarding claim 13, the combination of Shmidt et al and Vinogradova et al includes a nonwoven portion of the top cap that a plurality of water inlets (e.g., defined by openings of the nonwoven or net portion).
	As to claim 14, the combination of Shmidt et al an air outlet as being separated from each of the water inlets (e.g., by vent tube 8).
	With respect to claim 15, Shmidt et al disclose the air outlet as being sized to retain filtration medium within the filter (e.g., since openings in part 10 are part of the air outlet and are sized to retain filtration medium within the filter).

	Withdrawn Objections and Rejections

The objection to the disclosure made in the non-final office action has been withdrawn in view the amended drawings filed on 9/2/2021.
The objection to claims 12-15 under 37 CFR 1.75 has been withdrawn in view of the amendment to those claims filed on 9/2/2021.
The rejection under 35 U.S.C. 112(b) made in the non-final office action has been obviated by the amendment of claim 10 via the amendment filed on 9/2/2021.
The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Shmidt et al in view of Schoeppl et al have been withdrawn in view of applicant’s amendment to independent claims 1 and 8 filed on 9/2/2021.

Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that Shmidt et al fail to disclose the limitation of an upper part of the vent tube as being covered by the top cap, however, FIG. 5 of Shmidt et al shows an upper part of the vent tube 8 (e.g., an upper edge of the vent tube 8) as being covered by an annular portion of the top cap 1 that defines the outlet opening 11.
Applicant argues that Shmidt et al fail to disclose the limitation of at least a portion of the vent tube as being covered by the nonwoven or net portion, however, FIG. 5 of Shmidt et al shows at least a portion of the vent tube 8 as being covered by fluid pervious portion 10 and the newly cited Vinogradova et al discloses forming a fluid-pervious portion from a nonwoven or net portion as explained above.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 









/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773